U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/CPB
NUMBER: 5110.17
DATE:
May 16, 2014

Notification Requirements Upon Release
of Sex Offenders, Violent Offenders,
and Drug Traffickers

/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
This policy prescribes procedures required by 18 U.S.C. § 4042, regarding the Notification of
Release of Prisoners.
Title 18 U.S.C. § 4042(b) requires that the Bureau of Prisons (Bureau) notify state, tribal, and
local law enforcement officials at least five calendar days prior to releasing to Supervised
Release, probation, or parole, prisoners who have been convicted of a “drug trafficking crime” or
a “crime of violence.”
Title 18 U.S.C. § 4042(c) requires that the Bureau provide release and specified registration
information to state, tribal, and local law enforcement and registration officials at least five
calendar days prior to release of offenders who are released from prison and required to register
under the Sex Offender Notification and Registration Act of 2006 (SORNA).
This Program Statement contains procedures required by the Departments of Commerce, Justice,
and State Appropriations Act of 1998 (Public Law 105-119), codified at 18 U.S.C. § 4042(c), as
amended. It includes requirements that the Bureau notify convicted sex offenders of community
programs available to them upon release from Federal custody under a provision of the Violent
Crime Control and Law Enforcement Act (VCCLEA) of 1994 (P.L. 103-322), codified at 42

U.S.C. § 13943, as amended by the Sex Offender Notification and Registration Act of 2006 (P.L.
109-248).
These provisions are intended to ensure that inmates convicted of sex offenses are made aware of
local program opportunities and registration requirements before their release. Both provisions
complement other Bureau policies that address the needs of sex offenders in Bureau custody.
a. Summary of Changes
Policy Rescinded
P5141.02
Sex Offender Notification and Registration (12/14/98)
P5110.15
Notification of Release to State and Local Law Enforcement Officials (8/30/00)
This Program Statement integrates the two Program Statements mentioned above. Significant
changes include:
■ Requirements that the Bureau notify convicted sex offenders of community programs
available to them upon release from Federal custody under a provision of the Violent Crime
Control and Law Enforcement Act of 1994 (P.L. 103-322), codified at 42 U.S.C. § 13943, as
amended by the Sex Offender Notification and Registration Act of 2006 (P.L. 109-248).
■ Mandatory notification to Tribal authorities as identified in SORNA.
■ Policy and procedures regarding notifications as they apply to the Fifth Circuit Court of
Appeals decision, Henrikson v. Guzik.
b. Program Objectives. Expected results of this Program Statement are:
■ Designated law enforcement and sex offender registration officials will be notified at least
five calendar days prior to release of inmates who have been convicted of certain sexual
offenses, a “drug trafficking crime,” or a “crime of violence,” per provisions of 18 U.S.C. §
4042.
■ Sex offenders who are required to register with community programs will be provided with
this information before release from Federal custody.
■ Bureau policy and procedures regarding notifications to state, tribal, and local law
enforcement officials will comply with the Fifth Circuit Court of Appeals decision,
Henrikson v. Guzik.
c. Pretrial/Holdover and Detainee Procedures. The requirements of this Program Statement
do not apply to pretrial inmates. However, they do apply to sentenced holdover offenders (BOP,
U.S. Marshals Service, U.S. Immigration and Customs Enforcement [ICE], etc.) and to ICE
detainees housed in a Bureau institution or other facility under contract to the Bureau. Detainees
P5110.17

5/16/2014

2

releasing to the custody of law enforcement officials do not require notification to sex offender
registration officials.
d. WITSEC Procedures. Institution and Residential Reentry staff must complete
notification/registration procedures for WITSEC inmates who meet the applicability criteria in
Section 2, unless the Inmate Monitoring Section (IMS) specifically advises that the inmate will
participate in the Post-Release Services Program. Required notification/registration forms
(Prisoner Release Notification [BP-A0710]; Sex Offender Registration and Treatment
Notification [BP-A0648]) are sent out as soon as possible following receipt of the Release
Authorization from the IMS.
A WITSEC inmate not participating in the Post-Release Services Program may be transferred to
a Residential Reentry Center (RRC) before release from custody. In such cases, the RRM
prepares a BP-A0710, unless specifically exempted by the Office of Enforcement Operations
(OEO), Department of Justice.
2. DEFINITIONS
a. Offenses Subject to Sex Offender Release Notification Under 18 U.S.C. § 4042(c)(3).
SORNA refers to persons required to register under its standards as “sex offenders” and defines
“sex offender” to mean an individual who was convicted of a sex offense. The definition of sex
offenses for which registration is required appears at 42 U.S.C. § 16911(5)(A):
■ A criminal offense that has an element involving a sexual act or sexual contact with another.
“Criminal offense” refers to offenses under any body of criminal law, including state, local,
tribal, foreign, military, and other offense, as provided in 42 U.S.C. § 16911(6). Offenses
covered by this clause include all sexual offenses whose elements invoke: (1) any type or
degree of genital, oral, or anal penetration, or (2) sexual touching of or contact with a
person’s body, either directly or through the clothing.
■ A criminal offense that is a specified offense against a minor. A “minor” is a person under
the age of 18. These offenses involve:








P5110.17

Kidnaping or false imprisonment of a minor.
Solicitation of a minor to engage in sexual conduct.
Use of a minor in a sexual performance.
Solicitation of a minor to practice prostitution.
Video voyeurism involving a minor as described in 18 U.S.C. § 1801.
Possession, production, or distribution of child pornography.
Criminal sexual conduct involving a minor and related Internet activities.
Any conduct that by its nature is a sexual offense against a minor.
5/16/2014

3

■ Specified Federal offenses (including those prosecuted under 18 U.S.C. § 1152 or 1153).
These include:
§ 1591
§ 1801
§ 2241
§ 2242
§ 2243
§ 2244
§ 2245
§ 2247
§ 2248
§ 2251
§ 2251A
§ 2252
§ 2252A
§ 2252B
§ 2252C
§ 2253
§ 2254
§ 2255
§ 2256
§ 2259
§ 2260
§ 2260A
§ 2421
§ 2422
§ 2423
§ 2424
§ 2425
§ 2426
§ 2427
§ 2428

(Sex trafficking of children or by force, fraud, or coercion)
(Video voyeurism)
(Aggravated sexual abuse)
(Sexual abuse)
(Sexual abuse of a minor ward)
(Abusive sexual contact)
(Sexual abuse resulting in death)
(Repeat offenders)
(Mandatory restitution)
(Sexual exploitation of children)
(Selling or buying of children)
(Certain activities relating to material involving the sexual exploitation of minors)
(Certain activities relating to material constituting or containing child
pornography)
(Misleading domain names on the Internet)
(Misleading words or digital images on the Internet)
(Criminal forfeiture)
(Civil forfeiture)
(Civil remedy for personal injuries)
(Definitions for chapter)
(Mandatory restitution)
(Production of sexually explicit depictions of a minor for importation into the
United States)
(Increased penalties for registered sex offenders)
(Transportation generally)
(Coercion and enticement)
(Transportation of minors)
(Filing factual statement about alien individual)
(Use of interstate facilities to transmit information about a minor)
(Repeat offenders)
(Inclusion of offenses relating to child pornography in definition of sexual activity
for which any person can be charged with a criminal offense)
(Forfeitures)

■ Any of the above offenses prosecuted pursuant to:
§ 1152
P5110.17

(Laws governing jurisdiction of U.S.)
5/16/2014

4

§ 1153

(Offenses committed within Indian country)

■ A military offense specified by the Secretary of Defense under Section 115(a)(8)(C)(I) of
Public Law 105-119 (10 U.S.C. § 951 note). These offenses are listed in Article 120 – Rape,
sexual assault, and other sexual misconduct – of the Uniform Code of Military Justice.
■ An attempt or conspiracy to commit an offense described above. This covers attempts and
conspiracies to commit offenses that are otherwise covered by the definition of “sex
offenses.” This includes both offenses prosecuted under general attempt or conspiracy
provisions, where the object offense falls under the SORNA “sex offense” definition, and
particular offenses that are defined as (or in substance amount to) attempts or conspiracies to
commit offenses that are otherwise covered. For example, in the latter category, a
jurisdiction may define an offense of “assault with intent to commit rape.” Whether or not
the word “attempt” is used in the definition of the offense, this is in substance an offense that
covers certain attempts to commit rapes and hence is covered under the SORNA definition.
For purposes of this policy, a “current or past conviction” includes convictions in foreign
countries as long as the conviction was “obtained with sufficient safeguards for fundamental
fairness and due process for the accused” under guidelines or regulations to be established by the
Department of Justice (42 U.S.C. § 16911(5)(B)). Convictions in Canada, Great Britain,
Australia, and New Zealand have already been determined to be in compliance with due process.
Staff with questions concerning convictions in other foreign countries should contact Bureau
legal staff for assistance.
b. Offenses Subject to Drug Trafficking Crime or Crime of Violence Release Notification
Under 18 U.S.C. § 4042(b).
A Drug Trafficking Crime is defined under Title 18 U.S.C § 924(c)(2) as any felony offense
punishable under:
■ The Controlled Substances Act (21 U.S.C. §§ 801-904 (inclusive)).
■ The Controlled Substances Import and Export Act (21 U.S.C. §§ 951-971 (inclusive)).
■ 46 U.S.C. §§ 70501-70508).
A Crime of Violence is defined under Title 18 U.S.C § 924(c)(3) as an offense that is a felony
and:
■ Has as an element, the use, attempted use, or threatened use of physical force against the
person or property of another, or
■ That, by its nature, involves a substantial risk that physical force against the person or
property of another may be used in the course of committing the offense.
P5110.17

5/16/2014

5

c. Officials to be Notified
Chief Law Enforcement Officer of the State. The State Attorney General or designee, as
identified by the National Directory of Law Enforcement Administrators. Exceptions to this
definition are immediately reported to the Administrator, Correctional Programs Branch, Central
Office.
Chief Law Enforcement Officer of the Tribe. The appropriate law enforcement agency with
jurisdictional authority within a Federally recognized Indian tribe.
Chief Law Enforcement Officer of the Local Jurisdiction. The appropriate municipal or
county law enforcement agency with jurisdictional authority consistent with the inmate’s
projected address. Where multiple jurisdictions have overlapping authority, the more
geographically specific agency, identified by the National Directory of Law Enforcement
Administrators, is used.
Sex Offender Registration Officials. The state, tribal, or local office responsible for the receipt
or maintenance of sex offender registration information that is designated to receive release
notice based on a convicted sex offender’s projected release address.
d. Terms of Release
Supervised Release. A term of supervision to be served upon release from prison pursuant to 18
U.S.C. § 3583.
Parole. A discretionary grant of release pursuant to 18 U.S.C. § 4206(a) or (d) or a mandatory
release pursuant to 18 U.S.C. § 4164 (repealed). For the purpose of this Program Statement, the
term “parole” also includes a term of Special Parole (21 U.S.C. § 841(c)).
3. APPLICABILITY
a. Sex Offenders. This Program Statement applies to any inmate in the Bureau’s custody who
is required to register under SORNA. As such, the inmate is classified with a Public Safety
Factor (PSF) – “Sex Offender” by the Bureau based upon a past or current offense as described
in Section 2.a., except for:
■ Individuals whose PSF is based on behavior that did not result in a conviction for a sexual
offense; for example, the Pre-sentence Investigation (PSI) describes a charge for sexual
assault or rape, but the individual was convicted of Simple Assault.
P5110.17

5/16/2014

6

■ Individuals whose PSF is based on behavior while imprisoned that resulted in a guilty finding
under institution disciplinary proceedings but not a court conviction. Administrative findings
for sexual offenses may not be the basis for registration or notification.
b. Drug Traffickers and Violent Offenders. Procedures in this Program Statement also apply
to any prisoner in Bureau custody:
■ Who is releasing to supervised release, probation, or parole.
■ Whose current offense of conviction is a “drug trafficking crime” or a “crime of violence” as
defined in Sections 2.b., or
■ Whose criminal history as determined by staff, in the exercise of professional judgment,
includes a conviction for “drug trafficking” or a “crime of violence” as defined in Sections
2.b. For “drug trafficking crimes,” staff consider only Federal convictions as a basis for
notification. For “crimes of violence,” staff consider both state and Federal convictions as a
basis for notification.
Information regarding the current offense of conviction is obtained from the Judgment in a
Criminal Case and the Pre-sentence Investigation (PSI). Information regarding an individual’s
criminal history is obtained from the PSI.
Staff refer to Section 3 of the Program Statement Categorization of Offenses (“Offenses
Categorized as Crimes of Violence”) to determine whether a Federal offense may be considered
a “crime of violence.” Notifications should not be made if an offense is listed in Section 4 of
Categorization of Offenses (“Offenses that at the Director’s Discretion Shall Preclude an
Inmate’s Receiving Certain Bureau Program Benefits”); however, if the inmate also has a drug
or sex offense, or prior violent offense, relative notification should be processed accordingly.
Prior convictions warranting notification must be for felonies; convictions identified as
misdemeanors should be disregarded for purposes of this Program Statement. If the prior
convictions are not identified as felony or misdemeanor offenses, unit management staff use their
best judgment in regard to notification.
c. Inmates Releasing from Fifth Circuit Institutions. The Fifth Circuit Court of Appeals in
Henrikson v. Guzik, 249 F.3d 395 (5th Cir. 2001) held that 18 U.S.C. § 4042(b) did not require
notifications based on prior convictions. Instead, the statute only required Bureau staff to notify
law enforcement officials if the inmate’s current conviction was for a drug trafficking crime or a
crime of violence.
Henrikson affects notification procedures for inmates housed in institutions, Residential Reentry
Centers, and private facilities in the Fifth Circuit, which covers all institutions in Louisiana,
Mississippi, and Texas.
P5110.17

5/16/2014

7

The sentencing jurisdiction is not relevant to the application of Henrikson; only the location of
the releasing entity is relevant.
Example: Staff at FCC Beaumont must comply with Henrikson when releasing an inmate who
was sentenced in the Southern District of New York (Second Circuit) or any other district.
Conversely, staff at FCC Allenwood releasing an inmate who was sentenced in the Southern
District of Texas (Fifth Circuit) are not bound by Henrikson, regardless of where the inmate’s
supervision will be.
Henrikson requires that staff preparing to release inmates make notifications only for inmates
covered by Section 3.b.(1), whose current offense of conviction is a “drug trafficking crime” or a
“crime of violence” as defined in Sections 2.a. or 2.b. Fifth Circuit institutions do not apply
Section 3.b.(2) to inmates releasing from Fifth Circuit institutions.
The Henrikson ruling does not apply to Sex Offender notifications.
4. EXCEPTIONS
a. Juveniles. Notification per this Program Statement is not required for offenders adjudicated
juvenile delinquent per 18 U.S.C. § 5037. However, if a juvenile was tried as an adult,
registration and notification to law enforcement and registration officials are required.
Delinquency adjudications for sexual offenses should count as convictions only if the offender is
14 years or older at the time of the offense and the offense adjudicated was comparable to or
more severe than aggravated sexual abuse as described in 18 U.S.C. § 2241, or was an attempt or
conspiracy to commit such an act. Considering the relevant aspects of 18 U.S.C. § 2241,
notification and registration would be required for offenses for laws that cover:
■ Engaging in a sexual act with another by force or the threat of serious violence.
■ Engaging in a sexual act with another by rendering unconscious or involuntarily drugging the
victim.
“Sexual act” for this purpose includes any degree of genital or anal penetration, and any oralgenital or oral-anal contact. This follows from the relevant portions of the definition of “sexual
act” in 18 U.S.C. § 2246(2), which applies to the 18 U.S.C. § 2241 “aggravated sexual abuse”
offense.

P5110.17

5/16/2014

8

b. International Treaty Transfer Inmates
(1) Sexual Offenses. A U.S. citizen convicted of a sexual crime in another country and received
in Bureau custody by means of the International Treaty Transfer Program is subject to
notification pursuant to a crime described in Section 3.
(2) Drug Trafficking and Violent Offenses. A U.S. citizen convicted of a crime in another
country and received in Bureau custody under the International Treaty Transfer Program is not
subject to notification pursuant to a crime described in Section 2.b. of this Program Statement.
However, prior U.S. Federal felony drug convictions, as defined in Section 2.b., require
notification. Additionally, such inmates are subject to notification for a crime that meets the
definition of “crime of violence” in Section 2.b.
c. Detainers. Inmates releasing to a detaining authority do not require completion of a Prisoner
Release Notification (BP-A0710) or a Sex Offender Registration and Treatment Notification
(BP-A0648); however, should institution staff receive written notice that the detainer was not
executed, and the inmate was released on Supervised Release, probation, or parole, a reasonable
attempt must be made to notify state, tribal, and local law enforcement officials of his/her release
to Supervised Release, probation, or parole, based upon his/her most recent release information.
6. INMATE NOTIFICATION AND APPEAL PROCEDURES
Certain offenses may require notification of the inmate’s release under both 18 U.S.C. § 4042(b),
“drug trafficking crime” or “crime of violence,” and § 4042(c), “sexual offense.” In such cases,
notification is made as required by both §§ 4042(b) and (c), as described below.
An inmate may use the Administrative Remedy Program to contest his/her identification as being
subject to notification or registration requirements.
a. Sex Offenders. All newly designated inmates identified by the applicability criteria in
Section 3 must be notified in writing at initial classification of the provisions of 18 U.S.C. §
4042(c), by completing the notification section of the Program Review Report. Staff notify the
inmate at his/her last program review prior to release by completing Part A of the Sex Offender
Registration and Treatment Notification form (BP-A0648).
All other inmates identified under the applicability criteria in Section 3 are notified at their next
regularly scheduled Program Review by completing the notification section of the Program
Review Report. Staff will notify the inmate at his/her last program review prior to release by
completing Part A of the Sex Offender Registration and Treatment Notification form (BPA0648).
P5110.17

5/16/2014

9

A completed copy of BP-A0648, Parts A and B, is mailed with the Prisoner Release Notification
(BP-A0710) to each official identified in Section 7. Part C of the BP-A0648 does not need to be
forwarded to either law enforcement or registration officials.
The original BP-A0648 is kept in Section 5 (Release Processing) of the Inmate Central File.
Copies for the inmate at initial classification/final Program Review and for law enforcement and
sex offender registration offices prior to release must be made from the original.
b. Drug Traffickers and Violent Offenders. All newly designated inmates identified by the
applicability criteria in Section 3 must be notified in writing at initial classification of the
provisions of 18 U.S.C. § 4042(b). This notification is included on the Program Review report.
Subsequent review of the inmate’s status is required at each program review. If there are changes
in this status, the inmate is notified and the changes documented on the Program Review report.
Written notification is also required on the inmate’s final release progress report (paragraph 17(c),
Release Planning – USPO).
When an inmate transfers into or out of a Fifth Circuit institution, unit staff at the receiving
institution assess the current assignment and enter the proper assignment. Changes are
documented on the Inmate Activity Record and at the next scheduled Program Review. If
changes are made regarding notification, they are discussed with the inmate and documented on
subsequent Program Review reports.
7. PROCEDURES TO NOTIFY LAW ENFORCEMENT AGENCIES AND
SEX OFFENDER REGISTRATION OFFICIALS
Staff access SENTRY to monitor the names and projected release dates of all imminent releases.
The inmate’s release address is used to determine the appropriate agencies to receive
notification.
If an inmate may be releasing to tribal land, staff discuss with the inmate and review the PSI and
Central File for supporting evidence. In some cases, it may be necessary to verify the release
address with community resources.
BP-A0710s mailed to law enforcement officials and sex offender registration officials are mailed
via first class from the institution or RRM office at least two weeks before the inmate’s release,
to ensure they are received at least five days before the release date.
In addition, for inmates identified as requiring sex offender notification, staff attach a completed
BP-A0648, Part A and B only, to document that the inmate was advised of sex offender
registration requirements.
P5110.17

5/16/2014

10

a. Direct Institution Release to Supervised Release, Probation, Parole, or Direct Transfer
to Home Confinement. Unit management staff prepare the BP-A0710. Normally, the form is
mailed via regular, first class mail at least two weeks prior to the inmate’s release to Supervised
Release, probation, or parole, or direct transfer to Home Confinement. This ensures receipt at
least five calendar days prior to the inmate’s placement in the community. Process the form as
follows:
■
■
■
■
■

Send one BP-A0710 to the chief state law enforcement official.
Send one BP-A0710 to the chief tribal law enforcement official.
Send one BP-A0710 to the chief local law enforcement official.
Send one BP-A0710 to the appropriate U.S. Probation Office.
Sex Offenses only: Send one BP-A0710 to the state, local, or tribal agency responsible for
receipt or maintenance of sex offender registration information.

Faxes may be used, as an alternate method, to transmit the BP-A0710 when confirmation of
transmission can be ensured and documented. Electronic messages (e-mail) may be used if
generated through a secure shared database.
A dated copy of each notification form is maintained in the disclosable portion of section 5
(Release Processing) of the Inmate Central File.
(1) Immediate Release. When the court orders the immediate release of an inmate who is
subject to notification, staff notify the appropriate state, tribal, and local law enforcement
agencies without delay. The notification is forwarded immediately (normally the first business
day) via fax to state, tribal, and local law enforcement officials. Electronic messages (using a
secure shared database) may be used in place of fax if receipt is confirmed via telephone. A
photocopy of the notification is mailed via regular mail to state, tribal, and local law enforcement
officials.
b. Inmates Transferred from an Institution to an RRC. When inmates are transferred to an
RRC prior to releasing to a term of Supervised Release, probation, or parole, unit management
staff forward the following materials to the RRM via GroupWise, along with other required
release paperwork prior to the inmate’s transfer:
■ An electronic version of the BP-A0710, with all sections complete except the law
enforcement addressee, the inmate’s projected address, and the signature block.
RRMs ensure the information is complete and accurate, and complete the law enforcement
addressee block, the inmate’s projected address block, and sign and date the original notification
forms before mailing.
P5110.17

5/16/2014

11

c. RRC Release to Supervised Release, Probation, Parole, or Transfer to Home
Confinement. The following procedures are required for processing inmates who are currently
in an RRC and are releasing directly to supervision or transferring to Home Confinement.
Normally, the form is mailed via regular first class mail from the institution at least two weeks
prior to the inmate’s release to Supervised Release, probation, or parole, to ensure it is received
at least five calendar days prior to the release date.
For inmates transferring from an RRC to Home Confinement, the RRM mails the BP-A0710
within two business days of the decision to place the inmate on Home Confinement. Further
notification is not required when the inmate is released from Home Confinement to release
supervision.
RRMs routinely monitor any changes in an inmate’s final release plan that may affect the BPA0710, particularly the final release date and release conditions/restrictions. Process the form as
follows:
■ Send one BP-A0710 to the chief state law enforcement official.
■ Send one BP-A0710 to the chief tribal law enforcement official.
■ Send one BP-A0710 to the chief local law enforcement official. Send one BP-A0710 to the
appropriate U.S. Probation Office.
■ Sex Offenses only: Send one BP-A0710 to the state, local, or tribal agency responsible for
receipt or maintenance of sex offender registration information.
Faxes or e-mail (using a secure shared database) may be used to transmit the BP-A0648 and BPA0710 when confirmation of transmission can be documented.
A dated copy of each notification form is maintained in the disclosable portion of section 5
(Release Processing) of the Inmate Central File.
d. Determining the Agency Responsible for Receipt or Maintenance of Sex Offender
Registration Information. Current directories for sex offender registration officials are
maintained on the Correctional Programs Branch Sallyport page.
Example 1: Inmate Smith requires notification pursuant to § 4042(c). His release address is on
tribal lands. Staff send five BP-A0710 forms: one to the state Attorney General, one to the local
county sheriff, one to the tribal chief of police, one to the supervisory probation office, and one
to the tribal Sex Offender Registration Office (that has elected to carry out the provisions of
SORNA).
Example 2: Inmate Brown requires notification pursuant to § 4042(c). His release address is on
tribal lands. Staff discover the tribal jurisdiction has elected not to carry out the provisions of
P5110.17

5/16/2014

12

SORNA. Staff then send five BP-A0710 forms: one to the state Attorney General, one to the
local county sheriff, one to the tribal chief of police, one to the supervisory probation office, and
one to the agency that has elected to carry out the provisions of SORNA for that tribal
jurisdiction.
Example 3: Inmate Jones requires notification pursuant to § 4042(c). His release address is in a
city not located on tribal lands. Staff send four BP-A0710 forms: one to the state Attorney
General, one to the local county sheriff, one to the supervisory probation office, and one to the
state or local Sex Offender Registration Office.
e. Law Enforcement Agency Directory. Current directories for law enforcement officials are
maintained on the Correctional Programs Branch Sallyport page.
8. FORM PREPARATION
The Prisoner Release Notification (BP-A0710) must contain the following information for all
inmates:
■ Offender’s name.
■ Criminal history. For each conviction of a crime of violence, Federal drug trafficking crime,
or sexual offense, include a succinct description of that crime to the extent descriptive
information is available. Copies of the PSI must not be used to provide criminal history
information.
■ Final release date.
■ Offender’s projected address.
■ Release conditions or restrictions (any restrictions on conduct or other conditions to the
release of the prisoner imposed by the sentencing court other than the Standard Conditions of
Supervision on the JCC.
■ Information that the individual is subject to registration as a sex offender as required by
SORNA.
If more space is required for any element, the information is entered on additional sheets, with a
note that the information continues. Staff may locally reproduce the BP-A0710.
9. NOTIFICATION TO INMATE OF COMMUNITY TREATMENT PROGRAMS
a. Unit Management Duties. Unit staff ensure that inmates assigned a “Sex Offender” Public
Safety Factor who meet the criteria under SORNA receive a completed Part B (Notification of
Community Treatment Programs) and C (Inmate Responsibilities) of the Sex Offender
Registration and Treatment Notification (BP-A0648) before they are released to a communitybased program (RRC or Home Confinement) or directly to the community.
P5110.17

5/16/2014

13

b. Residential Reentry Manager Duties. RRMs ensure that inmates assigned a “Sex
Offender” Public Safety Factor who meet the criteria under SORNA receive a completed Part B
and C of the BP-A0648 before releasing from a community-based program (i.e., direct RRC
placement) under their jurisdiction. Residential Reentry staff do not need to prepare a BP-A0648
for inmates who have transferred from an institution.
c. Form Preparation. Staff ensure the inmate receives the following information on the BPA0648, Part B. Part C has no signature page or added information, but it is mandatory that this
information be provided to the inmate.
■
■
■
■

Treatment agency or source (mandatory).
Treatment address or location (mandatory).
Treatment agency telephone number (mandatory).
Other pertinent information (optional):
 Length or cost of treatment.
 Modality of treatment used.

d. Filing and Distribution. Unit staff ensure the inmate signs and dates the BP-A0648, Part B,
before distribution and filing. Staff document an inmate’s refusal to sign. A signed copy of the
form is kept in the disclosable portion of Section 5 of the Inmate Central File. The inmate’s
copy of the BP-A0648, Part B and C, is included with the release paperwork and given to
him/her at release.
A copy of the BP-A0648, Part B and C, is sent to the U.S. Probation Office (or, for D.C. Code
felony offenders, to the Court Services and Offender Supervision Agency for the District of
Columbia) when an inmate is releasing to its supervision. Unit staff or the RRM prepare and
distribute a copy of this form when other release preparation paperwork is prepared.
10. CRIMES COMMITTED WHILE IN CUSTODY
Violent crimes and drug trafficking crimes committed while in the custody of the Bureau or
other correctional agencies are not to be used for notifications unless there was a court
conviction.
11. SENTRY PROCEDURES
Appropriate SENTRY CMA assignments are entered at initial classification in accordance with
the Program Statement Inmate Classification and Program Review. The following
P5110.17

5/16/2014

14

assignments apply to this Program Statement. Each inmate must have at least one assignment
pertaining to notification. All applicable assignments are entered.
ASSIGNMENT

DESCRIPTION

GROUP CODE

V94 CVB913

V94 CURR VIOL BEFORE 91394

VVB

Currently convicted for a crime of violence with date of offense before
September 13, 1994. Refer to Section 3 of the Program Statement
Categorization of Offenses to determine whether a Federal offense may
be considered a “crime of violence.”
V94 CVA913

V94 CURR VIOL ON/AFTER 91394

VVA

Currently convicted for a crime of violence with date of offense on or after
September 13, 1994. Refer to Section 3 of the Program Statement
Categorization of Offenses to determine whether a Federal offense may
be considered a “crime of violence.”
Note. Inmates categorized as having a “Director’s Discretion”-type offense (Section 4,
Categorization of Offenses), do not require, and should not be processed for, notification of
a violent offense. (However, if the inmate also has a drug or sex offense, or prior violent
offense, relevant notification should be processed accordingly.)
V94 PV

PAST VIOLENCE

VVP

Previously convicted for a crime of violence, regardless of the date of
offense.
V94 PV5

V94 PAST VIOL-NO NOTIF HSED5TH

VVP

Previously convicted for a crime of violence, regardless of the date of
offense, and housed in an institution in the Fifth Circuit. Notifications are
prohibited per Henrikson.
V94 CDB913

V94 CURR DRG TRAF BEFORE 91394

VDB

Currently convicted for a drug trafficking crime with date of offense
before September 13, 1994.
P5110.17

5/16/2014

15

V94 CDA913

V94 CURR DRG TRAF ON/AFT 91394

VDA

Currently convicted for a drug trafficking charge with date of offense on
or after September 13, 1994.
V94 PD

V94 PAST DRUG TRAFFICKING

VDP

Previously convicted for a Federal drug trafficking crime, regardless of
offense date.
V94 PD 5

V94 PAST DRG-NO NOTIF HSED 5TH

VDP

Previously convicted for a Federal drug trafficking crime, regardless of
offense date, and housed in an institution in the Fifth Circuit.
Notifications are prohibited per Henrikson.
V94 COB913

V94 CURR OTHER BEFORE 91394

VOB

Currently convicted for an offense that is not drug trafficking or a crime of
violence. The date of offense is before September 13, 1994.
V94 COA913

V94 CURR OTHER ON/AFTER 91394

VOA

Currently convicted for an offense that is not drug trafficking or a crime of
violence. The date of offense is on or after September 13, 1994.
Upon a thorough review of the inmate’s PSI, unit management staff assign an appropriate CMA
assignment as indicated above. Any questions regarding VCCLEA sentencing determination
should be directed to the CMC, who is the final authority to determine if the inmate is VCCLEA.
12. INFORMATION SOURCES
Staff may use various resources to identify community programs for sex offenders. A directory
listing treatment agency or source, treatment address or location, and treatment agency telephone
number will be maintained on the Correctional Programs Branch Sallyport page. The USPO in
the inmate’s proposed district of release is a valuable resource for program information.
Staff must provide an inmate who requires notification of residential reentry programs with at
least one treatment source.

P5110.17

5/16/2014

16

13. AGENCY ACA ACCREDITATION PROVISIONS
None.
REFERENCES
Program Statements
P1330.18
Administrative Remedy Program (1/6/14)
P5100.08
Inmate Security Designation and Custody Classification (9/12/06)
P5140.40
Transfer of Offenders To or From Foreign Countries (8/4/11)
P5162.05
Categorization of Offenses (3/16/09)
P5322.13
Inmate Classification and Program Review (5/16/14)
P7300.09
Community Corrections Manual (5/19/99)
P7320.01
Home Confinement (9/6/95)
BOP Forms
BP-A0648
BP-A0710

Sex Offender Registration and Treatment Notification
Prisoner Release Notification

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5110.17

5/16/2014

17

